DREW, Justice
(concurring).
I concur in the foregoing opinion and judgment but with the unqualified observation that the filing of the petition for rehearing by appellant later than ten days after the decree would not have precluded him from appealing from the final decree at the time he filed his notice of appeal. Appellant’s adversary had filed a timely petition for rehearing within the said ten-day period and that suspended the appeal time for all parties until the trial court disposed of it. See Ganzer v. Ganzer, Fla.1956, 84 So.2d 591.